Order filed March 5, 2013.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-12-00904-CV
                                     ____________

                       GARRY WASHINGTON, Appellant

                                           V.

              COMMISSION FOR LAWYER DISCIPLINE, Appellee


                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-71582

                                      ORDER

      Appellant filed a notice of appeal on September 21, 2012. The clerk’s record
was filed December 3, 2012. No reporter’s record was taken. To date, appellant has
not filed a brief or a motion for extension of time to file his brief.

      Unless appellant files his brief with the clerk of this court on or before April
1, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                    PER CURIAM